Exhibit 10.KK
(SKYWORKS LOGO) [a57989a5798902.gif]
November 23, 2010
Re: Amended and Restated Change of Control / Severance Agreement
Dear Dave:
This letter sets out the severance arrangements concerning your employment with
Skyworks Solutions, Inc. (“Skyworks”).

1.   Termination of Employment Related to Change of Control   1.1   If: (i) a
Change of Control occurs while you are employed by Skyworks as Chief Executive
Officer, and (ii) your employment with Skyworks is terminated within two
(2) years after the Change of Control, by Skyworks without Cause (as defined
below) or by you for any reason, then you will receive the benefits provided in
Section 1.3 below.   1.2   “Change of Control” means an event or occurrence set
forth in any one or more of subsections (a) through (d) below (including an
event or occurrence that constitutes a Change of Control under one of such
subsections but is specifically exempted from another such subsection):

     (a) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of Skyworks if, after such acquisition, such Person beneficially
owns (within the meaning of Rule 13d-3 promulgated under the Exchange Act) 40%
or more of either (x) the then-outstanding shares of common stock of Skyworks
(the “Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of Skyworks entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from
Skyworks (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or


 



--------------------------------------------------------------------------------



 



voting securities of Skyworks, unless the Person exercising, converting or
exchanging such security acquired such security directly from Skyworks or an
underwriter or agent of Skyworks), (ii) any acquisition by Skyworks, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Skyworks or any corporation controlled by Skyworks, or (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i) and (ii) of subsection (c) of this Section 1.2; or
     (b) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board of Directors of Skyworks (the “Board”)(or, if
applicable, the Board of Directors of a successor corporation to Skyworks),
where the term “Continuing Director” means at any date a member of the Board
(i) who was a member of the Board on the date of the execution of this Agreement
or (ii) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
     (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Skyworks or a sale or
other disposition of all or substantially all of the assets of Skyworks in one
or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns Skyworks or substantially all of Skyworks’
assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; and (ii) no Person (excluding any
employee benefit plan (or related trust) maintained or sponsored by Skyworks or
by the Acquiring Corporation) beneficially owns, directly or indirectly, 40% or
more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

 



--------------------------------------------------------------------------------



 



     (d) approval by the stockholders of Skyworks of a complete liquidation or
dissolution of Skyworks.

1.3   Subject to the provisions of Sections 7 and 8, (i) on the Payment Date (as
defined below) (or such later date as may be required by Section 7), Skyworks
will pay you a lump sum equal to two and one-half (21/2) times the sum of
(a) your rate of annual base salary in effect immediately prior to the Change of
Control and (b) the greater of (1) the average of your three most recent annual
cash bonuses received prior to the year in which the Change of Control occurs,
whether or not includable in gross income for federal income tax purposes, and
(2) your target annual cash bonus opportunity for the year in which the Change
of Control occurs (without regard to the relative achievement of any performance
milestones which would otherwise impact payment of the target bonus); and
(ii) on the Payment Date, the exercise period of all of your then outstanding
Skyworks stock options shall be extended so that such options remain exercisable
for a period of thirty (30) months after the termination date (or, if earlier,
until the last day of the full option term), subject to their other terms and
conditions; and (iii) effective as of the Payment Date, Skyworks will provide
you medical benefits substantially the same as those provided to you at the time
of termination for a period of eighteen (18) months after the date of
termination.   1.4   If any excise tax (the “Excise Tax”) under Section 4999 of
the Internal Revenue Code of 1986 (the “Code”) is payable by you by reason of
the occurrence of a change in the ownership or effective control of Skyworks or
a change in the ownership of a substantial portion of the assets of Skyworks,
determined in accordance with Section 280G(b)(2) of the Code, then Skyworks
shall pay you, in addition to the amount payable under Section 1.3, an amount
(the “Gross-Up Payment”) equal to the sum of the Excise Tax and the amount
necessary to pay all additional taxes imposed on (or economically borne by) you
(including the Excise Tax, state and federal income taxes and all applicable
employment taxes) attributable to the receipt of the Gross-Up Payment. For
purposes of the preceding sentence, all taxes attributed to the receipt of the
Gross-Up Payment shall be computed assuming the application of the maximum tax
rate provided by law. Notwithstanding anything contained in this letter to the
contrary, any Gross-Up Payment shall be paid no later than the last day of the
calendar year following the calendar year in which you remit the Excise Tax.

2.   Termination Without Cause or for Good Reason   2.1   If, while you are
employed by Skyworks as Chief Executive Officer, (i) your employment with
Skyworks is terminated by Skyworks without Cause, or (ii) you terminate your
employment with Skyworks for Good Reason, then you will receive the benefits
specified in Section 2.4 below. If your employment is terminated by Skyworks for
Cause or by you without Good Reason, you will not be entitled to receive the
benefits specified in Section 2.4 below. This Section 2.1 shall not apply if you
are entitled to receive the benefits set forth in Section 1.3 above.

 



--------------------------------------------------------------------------------



 



2.2   “Cause” means: (i) deliberate dishonesty significantly detrimental to the
best interests of Skyworks or any subsidiary or affiliate; (ii) conduct on your
part constituting an act of moral turpitude; (iii) willful disloyalty to
Skyworks or refusal or failure to obey the directions of the Board;
(iv) incompetent performance or substantial or continuing inattention to or
neglect of duties assigned to you. Any determination of Cause must be made by
the full Board at a meeting duly called, with you present and voting and, if you
wish, with your legal counsel present.   2.3   “Good Reason” means (i) a
material diminution in your authority, duties or responsibility from those in
effect on the date of this agreement; (ii) a material diminution in your base
salary as in effect on the date hereof or as the same may be increased from time
to time; (iii) a requirement that you report to a corporate officer or employee
instead of reporting directly to the Board; (iv) a material diminution in the
budget over which the you retain authority; (v) a material change in your office
location as in effect on the date hereof; and (vi) any material breach of this
agreement by Skyworks; provided, however, that a termination for Good Reason can
occur only if (i) you have given Skyworks a notice of the existence of a
condition giving rise to Good Reason and Skyworks has not cured the condition
giving rise to Good Reason within thirty (30) days after receipt of such notice,
and (ii) such notice is given within ninety (90) days after the initial
occurrence of the condition giving rise to Good Reason and further provided that
a termination for Good Reason shall occur 30 days after such failure to cure.  
2.4   Subject to the provisions of Sections 7 and 8, (i) on the Payment Date (or
such later date as may be required by Section 7), Skyworks will pay you a lump
sum equal to two (2) times the sum of (a) your rate of annual base salary in
effect immediately prior to such termination and (b) the greater of (1) the
average of your three most recent annual cash bonuses received prior to the year
in which the termination of employment occurs, whether or not includable in
gross income for federal income tax purposes, and (2) your target annual cash
bonus opportunity for the year in which the termination of employment occurs
(without regard to the relative achievement of any performance milestones which
would otherwise impact payment of the target bonus); and (ii) (A) on the Payment
Date, all of your Skyworks stock options will become immediately exercisable
and, except as otherwise stated in this agreement, the exercise period of such
options shall be extended so that such options remain exercisable for a period
of two (2) years after the termination date, subject to their other terms and
conditions, (B) each outstanding restricted stock award shall become immediately
vested and free from restrictions as of the Payment Date and (C), you will be
entitled to receive the number of performance shares that you would have earned
had you remained employed through the end of the applicable performance period,
and such shares shall be issued to you within 10 days of the end of the
applicable performance period.   3.   Voluntary Termination      
Notwithstanding anything in this letter to the contrary, you may voluntarily
terminate your employment for any reason on or after the date of this letter
agreement (a

 



--------------------------------------------------------------------------------



 



    “Voluntary Election”) and in such event you shall be entitled to receive the
benefits set forth in Section 2.4 at the time and in the manner set forth in
such section; provided however, that any benefits provided under Section 2.4
shall be reduced by a “Voluntary Election Surcharge.” The Voluntary Election
Surcharge shall cause to be forfeited by you all tranches of stock options,
stock appreciation rights, restricted stock, and any other award relating to the
stock of Skyworks, which were both (a) granted to you in the eighteen (18) month
period prior to the Voluntary Election, and (b) scheduled to vest more than two
(2) years from the Voluntary Election. To obtain the benefits described in this
Section 3, you must (i) provide the Board with no fewer than ninety (90) days
advance written notice of your intended Voluntary Election and a succession plan
shall be in place, and (ii) you must remain available, in each case in the sole
discretion of the Board and upon terms decided by the Board, to continue to
serve as a member of the Board and as the Chairman of one Board committee for up
to two (2) years following the Voluntary Election.

4.   Effect of Change of Control on Equity Awards       If a Change of Control
occurs during the term of this Agreement, immediately prior to such transaction
constituting such Change of Control, (i) all of your then unvested Skyworks
stock options shall become immediately vested and exercisable; (ii) any
restrictions on each outstanding restricted stock award shall lapse and such
award shall become immediately vested; and, (iii) each outstanding performance
share award shall be deemed earned as to the greater of (a) the “Target” level
of shares for such award or (b) the number of shares that would have been earned
pursuant to the terms of such award as of the day prior to the date of such
Change of Control, and such shares shall be issued by the Company to you
immediately prior to such Change of Control transaction.   5.   Non-Competition;
Non-Solicitation       During the term of your employment with Skyworks and for
the first twenty-four (24) months after the date on which your employment with
Skyworks is voluntarily or involuntarily terminated, by yourself or by the
Company, and with or without cause (the “Noncompete Period”), you will not
engage in any employment, consulting or other activity that competes with the
business of Skyworks or any subsidiary or affiliate of Skyworks (collectively,
“Skyworks and Affiliates”). You acknowledge and agree that your direct or
indirect participation in the conduct of a competing business alone or with any
other person will materially impair the business and prospects of Skyworks and
Affiliates. During the Noncompete Period, you will not (i) attempt to hire any
director, officer, employee or agent of Skyworks and Affiliates, (ii) assist in
such hiring by any other person, (iii) encourage any person to terminate his or
her employment or business relationship with Skyworks, (iv) encourage any
customer or supplier of Skyworks to terminate its relationship with Skyworks, or
(v) obtain, or assist in obtaining, for your own benefit (other than indirectly
as an employee of Skyworks and Affiliates) any customer of Skyworks and
Affiliates. If any of the restrictions in this Section 5 are adjudicated to be
excessively broad as to scope, geographic area, time or otherwise, said

 



--------------------------------------------------------------------------------



 



    restriction shall be reduced to the extent necessary to make the restriction
reasonable and shall be binding on you as so reduced. Any provisions of this
section not so reduced will remain in full force and effect.

    It is understood that during the Noncompete Period, you will make yourself
available to Skyworks and Affiliates for consultation on behalf of Skyworks and
Affiliates, upon reasonable request and at a reasonable rate of compensation and
at reasonable times and places in light of any commitment you may have to a new
employer.       You understand and acknowledge that the remedies of Skyworks and
Affiliates at law for breach of any of the restrictions in this Section are
inadequate and that any such breach will cause irreparable harm to Skyworks. You
therefore agree that in addition and as a supplement to such other rights and
remedies as may exist in Skyworks’ favor, Skyworks may apply to any court having
jurisdiction to enforce the specific performance of the restrictions in this
Section, and may apply for injunctive relief against any act which would violate
those restrictions.   6.   Death or Disability       In the event of your death
at any time during your employment by Skyworks, all of your then outstanding
Company stock options, whether or not by their terms then exercisable, will
become immediately exercisable and remain exercisable for a period of one year
thereafter, subject to their other terms and conditions.       In the event of
your disability at any time during your employment by Skyworks, all of your then
outstanding Company stock options, whether or not by their terms then
exercisable, will become immediately exercisable and remain exercisable so long
as you remain an employee or officer of Skyworks and for a period of one year
thereafter, subject to their other terms and conditions.   7.   Miscellaneous  
    All claims by you for benefits under the Agreement shall be directed to and
determined by the Board and shall be in writing. Any denial by the Board of a
claim for benefits under this Agreement shall be delivered to you in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Board shall afford a reasonable opportunity
to you for a review of the decision denying a claim. Any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Skyworks
agrees to pay as incurred, to the full extent permitted by law, all legal,
accounting and other fees and expenses which you may reasonably incur as a
result of any claim or contest (regardless of the outcome thereof) by Skyworks,
you or others regarding the validity or enforceability of, or liability under,
any provision of this

 



--------------------------------------------------------------------------------



 



    Agreement or any guarantee of performance thereof (including as a result of
any contest by you regarding the amount of any payment or benefits pursuant to
this Agreement), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.
Notwithstanding anything in this letter to the contrary, (a) the reimbursement
of a fee or expense pursuant this Section 7 shall be provided not later than the
calendar year following the calendar year in which the fee or expense was
incurred, (b) the amount of fees and expenses eligible for reimbursement during
any calendar year may not affect the amount of fees and expenses eligible for
reimbursement in any other calendar year, (c) the right to reimbursement under
this Section 7 is not subject to liquidation or exchange for another benefit and
(d) the obligation of Skyworks under this Section 7 shall survive the
termination for any reason of this agreement and shall remain in effect until
the applicable statute of limitation has expired with respect to any claim or
contest (regardless of the outcome thereof) by Skyworks, you or others regarding
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by you regarding the amount of any payment or benefits pursuant to this
Agreement).

    Notwithstanding anything in this letter to the contrary, no provision of
this letter will operate to extend the term of any “above water” option beyond
the earlier of (a) the term originally stated in the applicable option grant or
option agreement and (b) the 10th anniversary of the option grant date. For this
purpose, the term “above water” option means a stock option that has a per-share
exercise price that is less than the per-share fair market value of a share
underlying the option at the time of the extension.       If you are a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code as of
the date of your employment termination, the commencement of the delivery of any
payments under Section 1.3 or 2.4 (whether or not pursuant to Section 3) and any
other payments under this Agreement that constitute deferred compensation
payable upon separation from service will not be paid until the first business
day after the date that is six (6) months following the date of your employment
termination or, if you die during such six (6) month period, on the first
business day after the date of your death (such delay, the “Six Month Delay”).
The first payment that can be made shall include the cumulative amount of any
amounts that could not be paid during such six (6) month period.       Except as
expressly provided in this Section 7, neither you nor Skyworks shall have the
right to accelerate or to defer the delivery of the payments to be made under
this Agreement. Each payment under Section 1.3 or 2.4 (whether or not pursuant
to Section 3) shall be treated as a separate payment within the meaning of
Section 409A of the Code. Notwithstanding anything in this letter to the
contrary, references in Sections 1.3, 2.4 and 3 to employment termination shall
be interpreted to mean “separation from service,” as that term is used in
Section 409A and related regulations. Accordingly, payments under Sections 1.3,
2.4 or 3 of this agreement shall not be made unless a

 



--------------------------------------------------------------------------------



 



    separation from service (as that term is used in Section 409A and related
regulations) shall have occurred.

    Skyworks may withhold (or cause to be withheld) from any payments made under
this agreement all federal, state, city or other taxes as shall be required to
be withheld pursuant to any law or governmental regulation or ruling.       This
agreement contains the entire understanding of the parties concerning its
subject matter, and if there is any conflict between the terms of this Agreement
and the terms of any other agreement (including but not limited to an equity
award held by you or the applicable plan under which such award was issued), the
terms of this Agreement shall govern. You shall not be eligible to receive
severance or similar payments under any severance plan, program or policy
maintained by the Company. This agreement may be modified only by a written
instrument executed by both parties. This agreement replaces and supersedes all
prior agreements relating to your employment or severance, including without
limitation the letter agreement between you and Alpha Industries, Inc. dated
April 1, 2001, the letter agreement between you and Skyworks dated May 26, 2005
and the letter agreement between you and Skyworks dated January 22, 2008. This
agreement will be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.   8.   Release       Skyworks shall have no
obligation to make any payments or provide any benefits pursuant to Section 1.3,
Section 2.4 or Section 3, as applicable, unless (i) you agree to sign and
deliver to the General Counsel of Skyworks a release of claims in substantially
the form attached hereto as Exhibit A (the “Release”) and (ii) the Release has
become non-revocable by the sixtieth (60th) day following the date of
termination of your employment. The payments and benefits pursuant to
Section 1.3, 2.4 and 3 shall be paid or commence on the first payroll date
following the date that the waiver and release becomes effective (the “Payment
Date”). Notwithstanding the foregoing, if the 60th day following the date of
termination occurs in the calendar year following the date of termination, then
the Payment Date shall be no earlier than January 1 of such subsequent calendar
year. For the avoidance of doubt, if the Six Month Delay applies to your
payments and benefits, then payments and benefits pursuant to Section 1.3, 2.4
and 3 shall be paid at the time set forth in Section 7 hereof.   9.   Term      
This agreement, as amended and restated, shall become effective on November 23,
2010, and shall remain in effect for an initial term (the “Initial Term”) ending
January 22, 2014 (the “Ending Date”); provided, however, that (i) if your
employment terminates prior to the Ending Date, this agreement shall remain in
effect until all of your and Skyworks’ obligations hereunder have been fully
satisfied and (ii) if a Change of Control occurs prior to the Ending Date, this
agreement shall remain in effect until the latest to occur of

 



--------------------------------------------------------------------------------



 



    (a) the Ending Date; (b) the second anniversary of the Change of Control;
or, if your employment terminates prior to the occurrence of the Ending Date or
the second anniversary of the Change of Control, (c) the date that all of your
and Skyworks’ obligations hereunder have been fully satisfied; and, provided,
further, however, this agreement shall renew automatically on the Ending Date
for up to five (5) additional one (1) year periods (each, an “Additional Term”)
unless, at least ninety (90) days prior to the end of the Initial Term or the
then-current Additional Term of the agreement, as applicable, either party
provides written notice to the other party that the agreement should not be
extended; provided that (x) if your employment terminates during any Additional
Term, this agreement shall remain in effect until all of your and Skyworks’
obligations hereunder have been fully satisfied and (y) if a Change of Control
occurs prior to the end of any Additional Term, this agreement shall remain in
effect until the latest to occur of (A) the end of the Additional Term, (B) the
second anniversary of the Change of Control; or if your employment terminates
prior to the occurrence of the end of the Additional Term or the second
anniversary of the Change of Control, (C) the date that all of your and
Skyworks’ obligations hereunder have been fully satisfied.

Please sign both copies of this letter and return one to Skyworks.

             
Sincerely,
      AGREED TO:    
 
           
/s/ Timothy R. Furey
      /s/ David J. Aldrich    
 
Timothy R. Furey
     
 
David J. Aldrich    
Chairman of the Compensation Committee
           
 
      Date: November 23, 2010    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release of Claims
In consideration for receiving benefits pursuant to either, as applicable,
Section 1.3, Section 2.4 or Section 3 of the Change in Control/Severance
Agreement dated November 23, 2010 between you and Skyworks Solutions, Inc. (the
“Company”) (the “Agreement”), you, on behalf of yourself and your
representatives, agents, estate, heirs, successors and assigns, agree to and do
hereby forever waive, release and discharge the Company, and each of its
affiliated or related entities, parents, subsidiaries, predecessors, successors,
assigns, divisions, owners, stockholders, partners, directors, officers,
attorneys, insurers, benefit plans, employees and agents, whether previously or
hereinafter affiliated in any manner, as well as all persons or entities acting
by, through, or in concert with any of them (collectively, the “Released
Parties”), from any and all claims, debts, contracts, obligations, promises,
controversies, agreements, liabilities, demands, wage claims, expenses, charges
of discrimination, harassment or retaliation, disputes, agreements, damages,
attorneys’ fees, or complaints of any nature whatsoever, whether or not now
known, suspected, claimed, matured or unmatured, existing or contingent, from
the beginning of time until the moment you have signed this Agreement, against
the Released Parties (whether directly or indirectly), or any of them, by reason
of any act, event or omission concerning any matter, cause or thing, including,
without limiting the generality of the foregoing, any claims related to or
arising out of (i) your employment or its termination, (ii) any contract or
agreement (express or implied) between you and any of the Released Parties,
(iii) any tort or tort-type claim, (iv) any federal, state or governmental
constitution, statute, regulation or ordinance, including but not limited to the
U.S. Constitution; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as
amended (including the Older Workers Benefit Protection Act); the Equal Pay Act
of 1963, as amended; the Americans With Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; any applicable Executive Order Programs; any similar state or
local statutes or laws; and any other federal, state, or local civil or human
rights law, (v) any public policy, contract or tort law, or under common law,
(vi) any policies, practices or procedures of the Company, (vii) any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation, (vii) any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters, (viii) any impairment of your ability
to obtain subsequent employment, and (ix) any permanent or temporary disability
or loss of future earnings.
For the purpose of implementing a full and complete release and discharge of the
Released Parties, you expressly acknowledge that this Agreement is intended to
include and does include in its effect, without limitation, all claims which you
do not know or suspect to exist in your favor against the Released Parties, or
any of them, at the moment of execution hereof, and that this Agreement
expressly contemplates the extinguishment of all such claims.
BY SIGNING THIS GENERAL RELEASE, YOU REPRESENT AND AGREE THAT:

    YOU UNDERSTAND ALL OF ITS TERMS AND KNOW THAT YOU ARE GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE

 



--------------------------------------------------------------------------------



 



    AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

    YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND
YOU HAVE EITHER DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, YOU HAVE
CHOSEN NOT TO DO SO OF YOUR OWN VOLITION;

    YOU HAVE HAD AT LEAST 21 DAYS: (A) FROM THE DATE OF YOUR RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____; AND (B) TO
CONSIDER IT AND THE CHANGES MADE SINCE THE _______________ __, _____ VERSION OF
THIS RELEASE AND SUCH CHANGES ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD; AND

    YOU UNDERSTAND THAT YOU HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED.

         
Agreed:
       
 
 
 
   
 
       
Date:
       
 
        Acknowledged: SKYWORKS SOLUTIONS, INC.    
 
       
By:
 
 
 
 
 
              GENERAL COUNSEL    
 
       
Date:
       

 